Electronically Filed
                                                         Supreme Court
                                                         SCWC-14-0000412
                                                         21-NOV-2014
                                                         11:58 AM
                          SCWC-14-0000412


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


        CONTINENTAL PACIFIC, LLC by their Managing Agent,

                 ELITE PACIFIC PROPERTIES, LLC,

                  Respondent/Plaintiff-Appellee,


                                 vs.


SIMPLICIO CABAN and LENORA G. CABAN, ANGEL A. ADVERSALO and DONNA

   L. SHLACHTER, JAZZAREAH NICOLE REYNON, RODNEY MOLIA SALANOA,

  ALLAN DAYLE TEJADA, MILTON PATRICK CAULFORD, and LYNNE LAGUA,

                Petitioners/Defendants-Appellants. 



        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

(CAAP-14-0000412; CIV. NOS. 1RC13-1-2495, 1RC13-1-2479, 1RC13-1­
 2482, 1RC13-1-2481, 1RC13-1-2480, 1RC13-1-2484, 1RC13-1-2483)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          The application for writ of certiorari, filed on


October 13, 2014, is hereby rejected.


          DATED:   Honolulu, Hawai'i, November 21, 2014.

Anthony P. Locricchio,          /s/ Mark E. Recktenwald
for petitioners

                                /s/ Paula A. Nakayama


                                /s/ Sabrina S. McKenna


                                /s/ Richard W. Pollack


                                /s/ Michael D. Wilson